Citation Nr: 1416772	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  13-24 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for bilateral tinnitus. 

3. Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides. 

4. Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from July 1964 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for ischemic heart disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for bilateral tinnitus, diabetes mellitus, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The preponderance of the evidence reflects that the Veteran does not have bilateral hearing loss due to any incident of his active duty service. 


CONCLUSION OF LAW

The Veteran's bilateral hearing loss was not incurred or aggravated in service, and may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Prior to initial adjudication, a letter dated in August 2011 satisfied the duty to notify provisions with regard to the Veteran's service connection claim.  The Veteran's service treatment records (STRs), service personnel records, and indicated private medical records have been obtained.  A VA examination adequate for adjudication purposes was provided to the Veteran in connection with his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

II. Entitlement to Service Connection for Bilateral Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303 (2013).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2013); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Alternatively, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, sensorineural hearing loss) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

For VA purposes, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Veteran has a current diagnosis of bilateral hearing loss that meets the criteria to be considered a disability for VA purposes.  38 C.F.R. § 3.385 (2013).  The first element of a service connection claim is satisfied.  Hickson, 12 Vet. App. at 253.

The Veteran served aboard the USS Stoddard (DD-566).  His service personnel records show that in August 1967, he received a commendation for meritorious service during combat operations, during which the Stoddard took fire from enemy shore batteries on 17 occasions.  A combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place, and circumstances of such service notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).  The Board concedes that the Veteran was exposed to acoustic trauma during combat.  The second element of a service connection claim is met.  Hickson, 12 Vet. App. at 253.  

38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat veteran's alleged disability; the Veteran is still required to meet the evidentiary burden as to service connection, such as whether there is a current disability or whether there is a nexus to service.  Collette v. Brown, 82 F.3d 389, 392 (1996).  The evidence must still establish by competent, credible evidence tending to show a current disability and a nexus between that disability and the in-service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999).  

The nexus element of a service connection claim is not satisfied for the reasons discussed below.  Hickson, 12 Vet. App. at 253.  

Sensorineural hearing loss is a chronic condition as set forth in 38 C.F.R. § 3.309(a) (2013).  Therefore, the theory of continuity of symptomatology is applicable in this case.  38 C.F.R. § 3.303(a),(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, service connection cannot be granted based upon continuity of symptomatology.  The Veteran has not asserted that his hearing loss began in service and has continued to exist since then.  To the contrary, he reported at his June 2011 VA examination that it began in 1998, 30 years after separation.  There is no medical or lay evidence of record to support a grant of service connection based on continuity of symptomatology.  Id.  

Further, presumptive service connection is not warranted because the Veteran was not diagnosed with bilateral hearing loss meeting the threshold to be considered a disability for VA purposes within one year of his separation from service in September 1968.  38 U.S.C.A. §§ 1101, 1112 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Lastly, the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss is directly related to service.  He underwent a VA examination in June 2011.  He reported that his hearing loss began in approximately 1998.  After separation from service, he was an assembly line worker for General Motors from 1969 to 2001.  He stated that he participated in the Occupational Safety and Health Administration (OSHA) hearing conservation program from the mid-1970s to 2001.  The examiner found that the Veteran's hearing loss was not related to noise exposure in service.  

As a preliminary matter, the Board acknowledges that a portion of the examiner's opinion is not sufficient.  First, she stated that the Veteran had a normal audiogram on entry and did not complain of hearing loss or acoustic trauma in service.  This is confirmed by the STRs.  However, VA regulations do not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability as opposed to intercurrent causes.  38 U.S.C.A. § 1113(b) (West 2002); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155 (1993). 

Second, the examiner relied on a normal whispered voice test performed at the Veteran's separation examination.  It appears from the STRs that only his left ear was tested.  Further, whispered/spoken voice tests cannot be considered as reliable evidence that hearing loss did or did not occur.  Whispered/spoken voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure.  VBA Training Letter 10-02, Adjudicating Claims for Hearing Loss and/or Tinnitus, (March 18, 2010).  Therefore, the results of the left ear whispered voice test are not a sufficient basis for a negative opinion.  

These two aspects of her reasoning will not be considered as probative evidence.  

However, the remainder of the examiner's opinion is adequate and persuasive.  She noted that the Veteran self-reported the onset of hearing loss in approximately 1998.  Although not dispositive, a lengthy period without complaint or treatment is considered evidence that there has not been a continuity of symptomatology and weighs heavily against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Further, the audiologist noted that, "...hazardous noise exposure has an immediate effect on hearing, and it is usually temporary at first.  It does not have a delayed onset or nor is it progressive or cumulative."  She cited to research studies to support her finding.  She also noted that according to the Noise Manual and OSHA regulations, the degree of noise-induced hearing loss is "highly correlated with the intensity of the noise and the length of exposure time."  She concluded that the Veteran served four years in the military but subsequently worked for 32 years in a noisy environment and therefore, "[t]he overwhelming majority of [the Veteran's] noise exposure occurred in civilian life and not the military."  She explained that the Veteran's post-service noise exposure was more likely to have caused his hearing loss.  This portion of the examiner's opinion is factually accurate, well-reasoned, and supported by studies and journal articles specifically cited to in the opinion.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  The VA examiner's opinion provides probative evidence against the Veteran's claim.  

The Veteran submitted a December 2012 statement from Dr. M. W., a private physician.  Dr. M. W. stated that the Veteran was exposed to noise in-service and that his hearing was worse at 4000K, which is "classic for noise induced hearing loss."  The Board has conceded that the Veteran was exposed to noise in service.  However, a physician should have information regarding relevant case facts.  It is not clear whether Dr. M. W. was aware of, or took into account the Veteran's significant post-service noise exposure or his report that his hearing loss began in 1998.  The most probative weight of a medical opinion comes from its reasoning, and the lack of discussion as to how the medical conclusions were arrived at prevents a proper assessment of whether those conclusions were based on a sufficient evidentiary basis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Horn v. Shinseki, 25 Vet. App. 231, 241-42 (2012).  Dr. M. W.'s opinion is less probative than the findings of the VA examiner because he did not provide an explanation for his opinion sufficient for the Board to determine whether he was aware of relevant case facts as noted above.  

The preponderance of the medical evidence is against the Veteran's claim.  

In March 2014, the Veteran's representative argued that the Veteran's unit commendation proves that he was exposed to noise.  The Board does not dispute this fact.  However, the Board finds that the medical evidence outweighs the Veteran and his representative's lay assertion that his military noise exposure caused his hearing loss.  Under certain circumstances, lay evidence can be competent and sufficient to establish the etiology or diagnosis of a condition.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313 (2009).  However, lay etiological evidence is only competent to the extent that it relies on observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433 n.4.  While the Board does not doubt the Veteran firmly believes his hearing loss is associated with his in-service noise exposure, he is not competent to render a probative opinion with regard to medical diagnosis or etiology in this case.  In this case, while the Veteran is certainly capable of observing his own hearing loss, he is not capable of observing that it was caused by exposure to noise in service instead of noise exposure after service, this determination requires knowledge and training which he does not possess.  Further, his assertion has been investigated by competent medical examination and found not supportable.  Jandreau 492 F.3d 1372.  

For these reasons, the medical evidence is more probative in this case than the lay evidence.  The Board finds that the preponderance of the evidence is against service connection for bilateral hearing loss.  Therefore, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

An addendum opinion is needed so that delayed-onset tinnitus may be considered.  VBA Training Letter 10-02, Adjudicating Claims for Hearing Loss and/or Tinnitus, (March 18, 2010).  Further, because the Veteran asserts that he served on ships that entered the inland waterways of the Republic of Vietnam, additional development is needed.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); VBA Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era (Sept. 9, 2010).  Lastly, the Veteran submitted a release form for Dr. A. M., who specifically treated him for diabetes mellitus and hypertension.  The RO sent one request for records and did not receive a reply.  No further attempts were made.  The Veteran submitted private medical records with Dr. A. M.'s name written on them, but the records did not reference this provider.  Additional attempts must be made to secure Dr. A. M.'s records.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a release form for medical records generated by Dr. A. M.  If the Veteran returns the form, attempt to obtain these records and associate them with the claims file.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2013).  The notice must contain the following information: (1) the identity of the records that could not be obtained, (2) an explanation of efforts made to obtain the records, (3) a description of any further action that will be taken including notice that VA will decide the claim based upon evidence of record unless the Veteran submits records that VA was unable to obtain and (4) notice that the Veteran is ultimately responsible for providing the evidence. 

2. Return the Veteran's claims file to the examiner who conducted the June 2011 examination so a supplemental opinion may be provided with respect to the claim for service connection for tinnitus.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is needed, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral tinnitus began during active service, or is related to any incident of service.

c) In providing the requested opinion in accordance with VBA Training Letter 10-02, Adjudicating Claims for Hearing Loss and/or Tinnitus, (March 18, 2010), the examiner should discuss the medically known or theoretical causes of tinnitus and describe how tinnitus which results from noise exposure generally presents or develops in most cases, as distinguished from how tinnitus develops from other causes, in determining the likelihood that current tinnitus was caused by noise exposure in service as opposed to some other cause.  Delayed-onset tinnitus must be considered.  

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. Verify whether the Veteran served in the inland waterways of the Republic of Vietnam while serving aboard the USS Dixie (AD-14) from November 1964 to July 1966, the USS Stoddard (DD-566) from March 1967 to September 1967, and the USS Vance (DE-387) from March 1968 to August 1968.  All development procedures described in VBA Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era (Sept. 9, 2010), should be followed in cases involving ship activity, including sending a request to the Army and Joint Services Records Research Center (JSRRC) for review of deck logs.  All efforts to obtain records from the JSRRC, and the responses received, must be documented in the claims file, and must continue until it is reasonably certain that such records do not exist or that further efforts to obtain such verification would be futile.  If such records are unavailable, the Veteran must be provided with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1) (2013).  

4. After the above development has been completed, the RO must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


